





EXHIBIT 10.40




NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.







Warrant No. ___

 Expiration Date: January 25, 2016







Warrant to Purchase ______________ Shares




_____________________________________




COPYTELE, INC.

COMMON STOCK PURCHASE WARRANT




_____________________________________







This certifies that, for good and valuable consideration, CopyTele, Inc., a
Delaware corporation (including any successor thereto with respect to the
obligations hereunder, by merger, consolidation or otherwise, the “Company”),
grants to ___________________ or permitted assigns (the “Warrantholder”) the
right to subscribe for and purchase, in whole or in part, from time to time from
the Company ______________________________ duly authorized, validly issued,
fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s
Common Stock, par value $.01 per share (the “Common Stock”), at the purchase
price per share of $0.30 (the “Exercise Price”) at any time prior to 5:00 p.m.,
New York time on the Expiration Date, all subject to the terms, conditions and
adjustments herein set forth. The terms that are capitalized herein shall have
the meanings specified in Section 10 hereof, unless the context shall otherwise
require.




This Warrant (this “Warrant”) is one of a series of warrants (collectively, the
“Warrants”) being issued pursuant to Subscription Agreements, dated January 25,
2013, by and between the Company and the subscriber parties thereto (the
“Subscription Agreement”).  


1

 




--------------------------------------------------------------------------------


 

1.

Duration and Exercise of Warrant: Limitation on Exercise: Payment of Taxes.




1.1.

Duration and Exercise of Warrant. Subject to the terms and conditions set forth
herein, this Warrant may be exercised, in whole or in part, by the Warrantholder
by:




(a)

the surrender of this Warrant to the Company, with a duly executed Exercise Form
specifying the number of Warrant Shares to be purchased, during normal business
hours on any Business Day prior to the Expiration Date, and the delivery of
payment to the Company of the Exercise Price for the number of Warrant Shares
specified in the Exercise Form in the form of cash or certified or bank check
payable to the order of the Company; or




(b)

if there is not an effective Registration Statement covering the Warrant Shares,
in lieu of any cash payment, the surrender of this Warrant to the Company, with
a duly executed Exercise Form specifying the number of Warrant Shares to be
purchased, during normal business hours on any Business Day prior to the
Expiration Date, in exchange for the number of shares of Common Stock computed
by using the following formula:




X = Y (A - B)

A

Where

X

=

the number of shares of Common Stock to be issued to the Warrantholder pursuant
to the net exercise.

Y

=

the number of shares of Common Stock subject to the Warrant being exercised or,
if only a portion of such Warrant is being exercised, the portion of such
Warrant being canceled (at the time of such calculation).




A

=

the Fair Market Value of one share of Common Stock (at the date of such
calculation).




B

=

the Exercise Price (as adjusted to the date of such calculation).

For purposes of this Section 1.1(b), the “Fair Market Value” of one share of
Common Stock shall be determined by the Company’s Board of Directors in good
faith.  Notwithstanding the foregoing, if the Common Stock is traded on a
Trading Market, the “Fair Market Value” of one share of Common Stock shall be
equal to (i) the average of the Closing Sale Price of the Common Stock as quoted
on the Principal Trading Market for the ten (10) trading days immediately
preceding the date of exercise, or (ii) if no sales take place on any such
trading day, the average of the closing bid and asked prices on such ten (10)
trading-day period.

The Company agrees that such Warrant Shares shall be deemed to be issued to the
Warrantholder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. Notwithstanding the foregoing,
no such surrender shall be effective to constitute the person entitled to
receive such shares as the record holder thereof while the transfer books of the
Company for the Common Stock are closed for any purpose (but not for any period
in excess of five (5) days); but any such surrender of this Warrant for exercise
during any period while such books are so closed shall become effective for
exercise immediately upon the reopening of such books, as if the exercise had
been made on the date this Warrant was surrendered and for the number of shares
of Common Stock and at the Exercise Price in effect at the date of such
surrender. This Warrant and all rights and options hereunder shall expire on the
Expiration Date, and shall be wholly null and void and of no value to the extent
this Warrant is not exercised before it expires.





2

 




--------------------------------------------------------------------------------

 




The delivery by (or on behalf of) the Warrantholder of the Exercise Form and the
applicable Exercise Price as provided above shall constitute the Warrantholder’s
certification to the Company that its representations contained in Section 6 of
the Subscription Agreement are true and correct as of the exercise date as if
remade in their entirety (or, in the case of any transferee Warrantholder that
is not a party to the Subscription Agreement, such transferee Warrantholder’s
certification to the Company that such representations are true and correct as
to such assignee Warrantholder as of the exercise date).  




1.2.

Warrant Shares Certificate. A stock certificate or certificates for the Warrant
Shares specified in the Exercise Form shall be delivered to the Warrantholder
within fifteen (15) Business Days after receipt of the Exercise Form by the
Company and payment of the purchase price. If this Warrant shall have been
exercised only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, deliver to the Warrantholder a new Warrant
evidencing the rights to purchase the remaining Warrant Shares, which new
Warrant shall in all other respects be identical with this Warrant.




1.3.

Payment of Taxes. The issuance of certificates for Warrant Shares shall be made
without charge to the Warrantholder for any stock transfer or other issuance tax
in respect thereto; provided, however, that the Warrantholder shall be required
to pay any and all taxes that may be payable in respect of any transfer involved
in the issuance and delivery of any certificate in a name other than that of the
then Warrantholder as reflected upon the books of the Company.




2.

Restrictions on Transfer: Restrictive Legends.




2.1.

Limitation on Transfer. No Warrantholder shall, directly or indirectly, sell,
give, assign, hypothecate, pledge, encumber, grant a security interest in or
otherwise dispose of (whether by operation of law or otherwise) (each a
“Transfer”) this Warrant or any right, title or interest herein or hereto,
except in accordance with the provisions of this Warrant. Any attempt to
transfer this Warrant or any rights hereunder in violation of the preceding
sentence shall be null and void ab initio and the Company shall not register any
such transfer.




2.2.

Transfer Procedures. If any Warrantholder wishes to transfer this Warrant to a
transferee (a “Transferee”) under this Section 2, such Warrantholder shall give
notice to the Company of its intention to make any transfer permitted under this
Section 2 not less than five (5) days prior to effecting such transfer, which
notice shall state the name and address of each Transferee to whom such transfer
is proposed. This Warrant may, in accordance with the terms hereof, be
transferred in whole or in part. If this Warrant is assigned in whole, the
assignee shall receive a new Warrant (registered in the name of such assignee or
its nominee) which new Warrant shall cover the number of shares assigned. If
this Warrant is assigned in part, the assignor and assignee shall each receive a
new Warrant (which, in the case of the assignee, shall be registered in the name
of the assignee or its nominee), each of which new Warrant shall cover the
number of shares not so assigned and in respect of which no such exercise has
been made in the case of the assignor and the number of shares so assigned, in
the case of the assignee.





3

 




--------------------------------------------------------------------------------

 




2.3.

Transfers in Compliance with Law: Substitution of Transferee. Notwithstanding
any other provision of this Warrant, no transfer may be made pursuant to this
Section 2 unless (a) the Transferee has agreed in writing to be bound by the
terms and conditions hereto, (b) the transfer complies in all respects with the
applicable provisions of this Warrant, and (c) the transfer complies in all
respects with applicable federal and state securities laws, including, without
limitation, the Securities Act of 1933, as amended. If requested by the Company
in its reasonable judgment, the transferring Warrantholder shall supply to the
Company (x) an opinion of counsel, at such transferring Warrantholder’s expense,
to the effect that such transfer complies with the applicable federal and state
securities laws; provided, however, that no such opinion shall be required if
the Transferee is a successor trust to the Warrantholder which has the same
beneficiaries and (y) a written statement to the Company, in such form as it may
reasonably request, certifying that the Transferee is an “accredited investor”
as defined in Rule 501(a) under the Securities Act. Any attempt to transfer this
Warrant or rights hereunder in violation of this Warrant shall be null and void
ab initio and the Company shall not register such transfer.




3.

Legends.  







Each Warrant (and each Warrant issued in substitution for any Warrant pursuant
hereto) shall be stamped or otherwise imprinted with a legend in substantially
the following form:




NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.








4

 




--------------------------------------------------------------------------------

 

 

Each stock certificate for Warrant Shares issued upon the exercise of any
Warrant and each stock certificate issued upon the direct or indirect transfer
of any such Warrant Shares shall be stamped or otherwise imprinted with a legend
in substantially the following form:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.




Notwithstanding the foregoing, the Warrantholder may require the Company to
issue a Warrant or a stock certificate for Warrant Shares, in each case without
a legend, if either (i) such Warrant or such Warrant Shares, as the case may be,
have been registered for resale under the Securities Act or (ii) the
Warrantholder has delivered to the Company an opinion of counsel (reasonably
satisfactory to the Company) which opinion shall be addressed to the Company and
be reasonably satisfactory in form and substance to the Company’s counsel, to
the affect that such registration is not required with respect to such Warrant
or such Warrant Shares, as the case may be.




4.

Reservation of Shares, Etc.

 




The Company covenants and agrees as follows:




(a)

  All Warrant Shares that are issued upon the exercise of this Warrant will,
upon issuance, be duly and validly issued, fully paid and nonassessable, not
subject to any preemptive rights, and free from all taxes, liens, security
interests, charges, and other encumbrances with respect to the issuance thereof,
other than taxes in respect of any transfer occurring contemporaneously with
such issue.




(b)

 During the period within which this Warrant may be exercised, the Company will
at all times have authorized and reserved, and keep available free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant.








5

 

--------------------------------------------------------------------------------

 

 



5.

Loss or Destruction of Warrant.




Subject to the terms and conditions hereof, upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, of
such bond or indemnification as the Company may reasonably require and, in the
case of such mutilation, upon surrender and cancellation of this Warrant, the
Company will execute and deliver a new Warrant of like tenor. If the original
holder of this Warrant or any subsequent Institutional Holder with a minimum net
worth of at least $25,000,000 is the owner of this Warrant at the time it shall
be lost, stolen or destroyed, then the affidavit of an authorized officer of
such owner, setting forth the fact of such loss, theft or destruction and of its
ownership of this Warrant at the time of such loss, theft or destruction shall
be accepted as satisfactory evidence thereof and no further bond shall be
required as a condition to the execution and delivery of a new Warrant other
than the written agreement of such owner to indemnify the Company.




6.

Ownership of Warrant.




6.1

Ownership of Warrant.  The Company may deem and treat the person in whose name
this Warrant is registered as the holder and owner hereof (notwithstanding any
notations of ownership or writing hereon made by anyone other than the Company)
for all purposes and shall not be affected by any notice to the contrary, until
presentation of this Warrant for registration of transfer. Notwithstanding the
foregoing, the Warrants represented hereby, if properly assigned in compliance
with this Agreement, may be exercised by an assignee for the purchase of Warrant
Shares without having a new Warrant issued.




6.2

Limitations on Exercise.   The Company shall not effect any exercise of this
Warrant and the holder shall not have the right to exercise any portion of this
Warrant or to the extent that after giving effect to such exercise, the holder,
together with any affiliate thereof, would beneficially own (as determined in
accordance with Section 13(d) of the Exchange Act and the rules promulgated
thereunder) in excess of 4.99% (the "Maximum Percentage") of the number of
shares of Common Stock outstanding immediately after giving effect to such
exercise.  Since the holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of an exercise
hereunder, unless the exercise at issue would result in the issuance of shares
of Common Stock in excess of 4.99% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
holder or an affiliate thereof, the holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular exercise and to the extent that the holder determines that
the limitation contained in this Section applies, the determination of which
portion of the principal amount of this Warrant is exercisable shall be the
responsibility and obligation of the holder.  If the holder has delivered an
Exercise Notice for a portion of this Warrant that, without regard to any other
shares that the holder or its affiliates may beneficially own, would result in
the issuance in excess of the permitted amount hereunder, the Company shall
notify the holder of this fact and shall honor the exercise for the maximum
principal amount permitted to be exercised on such exercise date in accordance
with Section 1 and, any principal amount tendered for exercise in excess of the
permitted amount hereunder shall remain outstanding under this Warrant.  By
written notice to the Company, the Holder may (but only as to itself and not to
any other holder) from time to time increase the Maximum Percentage to any other
percentage not in excess of 9.99% specified in such notice; provided that any
such increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company. Upon request of the Company, the holder
shall promptly advise the Company as to the number of shares of Common stock
then owned by the holder.





6

 




--------------------------------------------------------------------------------

 




7.

Certain Adjustment.




7.1.

Adjustment for Certain Events.  The number of Warrant Shares purchasable upon
the exercise of this Warrant and the Exercise Price shall be subject to
adjustment as follows:




(a) Stock Dividends: Stock Splits. If at any time after the date of the issuance
of this Warrant (i) the Company shall pay a stock dividend or make any other
distribution payable in shares of Common Stock or (ii) the number of shares of
Common Stock shall have been increased by a subdivision or split-up of shares of
Common Stock, then, on the date of the payment of such dividend or immediately
after the effective date of subdivision or split-up, as the case may be, the
number of shares to be delivered upon exercise of this Warrant will be increased
so that the Warrantholder will be entitled to receive the number of shares of
Common Stock that such Warrantholder would have owned immediately following such
action had this Warrant been exercised immediately prior thereto, and the
Exercise Price will be adjusted as provided in Section 7.1(f).




(b)

 Combination of Stock. If the number of shares of Common Stock outstanding at
any time after the date of the issuance of this Warrant shall have been
decreased by a combination of the outstanding shares of Common Stock, then,
immediately after the effective date of such combination, the number of shares
of Common Stock to be delivered upon exercise of this Warrant will be decreased
so that the Warrantholder thereafter will be entitled to receive the number of
shares of Common Stock that such Warrantholder would have owned immediately
following such action had this Warrant been exercised immediately prior thereto,
and the Exercise Price will be adjusted as provided in Section 7.1(f).




(c) Reorganization, etc. If any capital reorganization of the Company, or any
reclassification of the Common Stock, or any consolidation or share exchange of
the Company with or merger of the Company with or into any other person or any
sale, lease or other transfer of all or substantially all of the assets of the
Company to any other person, shall be effected in such a way that the holders of
Common Stock shall be entitled to receive stock, other securities or assets
(whether such stock, other securities or assets are issued or distributed by the
Company or another person) with respect to or in exchange for Common Stock,
then, upon exercise of this Warrant, the Warrantholder shall have the right to
receive the kind and amount of stock, other securities or assets receivable upon
such reorganization, reclassification, consolidation, merger or sale, lease or
other transfer by a holder of the number of shares of Common Stock that such
Warrantholder would have been entitled to receive upon exercise of this Warrant
had this Warrant been exercised immediately before such reorganization,
reclassification, consolidation, merger or sale, lease or other transfer,
subject to adjustments that shall be as nearly equivalent as may be practicable
to the adjustments provided for in this Section 7.1.





7

 




--------------------------------------------------------------------------------

 


 

(d)

 Fractional Share. No fractional shares of Common Stock shall be issued to any
Warrantholder in connection with the exercise of this Warrant. Instead of any
fractional shares of Common Stock that would otherwise be issuable to such
Warrantholder, the Company will pay to such Warrantholder a cash adjustment in
respect of such fractional interest in an amount equal to that fractional
interest of the then current fair market value per share of Common Stock (based
on the Closing Sale Price).




(e)

 Carryover.  Notwithstanding any other provision of this Section 7.1, no
adjustment shall be made to the number of shares of Common Stock to be delivered
to the Warrantholder (or to the Exercise Price) if such adjustment represents
less than one percent (1%) of the number of shares to be so delivered, but any
lesser adjustment shall be carried forward and shall be made at the time and
together with the next subsequent adjustment that together with any adjustments
so carried forward shall amount to one percent (1%) or more of the number of
shares to be so delivered. However, upon the exercise of this Warrant, the
Company shall make all necessary adjustments not theretofore made to the number
of shares of Common Stock to be delivered to the Warrantholder (or to the
Exercise Price) up to and including the date upon which this Warrant is
exercised.  All calculations under this Section 7 shall be made to the nearest
cent or the nearest share, as applicable.




(f)  Exercise Price Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of the Warrant is adjusted as provided pursuant to
this Section 7.1, the Exercise Price payable upon the exercise of this Warrant
shall be adjusted by multiplying such Exercise Price immediately prior to such
adjustment by a fraction, of which the numerator shall be the number of Warrant
Shares purchasable upon the exercise of the Warrant immediately prior to such
adjustment, and of which the denominator shall be the number of Warrant Shares
purchasable immediately thereafter; provided, however, that the Exercise Price
for each Warrant Share shall in no event be less than the par value of such
Warrant Share.

 

7.2.

No Adjustment for Dividends. Except as provided in Section 7.1, no adjustment in
respect of any dividends shall be made during the term of this Warrant or upon
the exercise of this Warrant. Notwithstanding any other provision hereof, no
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any cash dividends paid or payable to holders of record of Common
Stock prior to the date as of which the Warrantholder shall be deemed to be the
record holder of such Warrant Shares.




7.3.

Notice of Adjustment. Whenever the number of Warrant Shares or the Exercise
Price of such Warrant Shares is adjusted, as herein provided, or the rights of
the Warrantholder shall change by reason of other events specified herein, the
Company shall promptly mail by first class, postage prepaid, to the
Warrantholder, notice of such adjustment or adjustments and a certificate of the
Chief Financial Officer of the Company setting forth the number of Warrant
Shares and the Exercise Price of such Warrant Shares after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made.








8

 




--------------------------------------------------------------------------------

 



8.

Amendments.




Except as otherwise provided herein, the provisions of the Warrants (including
this Warrant) may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the holders representing
at least two-thirds of the shares of Common Stock issuable upon exercise of the
outstanding Warrants; provided that, no such action may increase the Exercise
Price or decrease the number of shares or class of stock obtainable upon
exercise of this Warrant without the written consent of the holder of this
Warrant.




9.

Notices of Corporate Action.




So long as this Warrant is outstanding and has not been exercised in full, in
the event of:




(a)

 any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right,




(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any consolidation or
merger involving the Company and any other party or any transfer of all or
substantially all the assets of the Company to any other party, or




(c)

  any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,




the Company will mail to the Warrantholder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right and the amount and character of any such
dividend, distribution or right and (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place and the time,
if any such time is to be fixed, as of which the holders of record of Common
Stock (or other securities) shall be entitled to exchange their shares of Common
Stock (or other securities) for the securities or other property deliverable
upon such reorganization, reclassification, recapitalization, consolidation,
merger, transfer, dissolution, liquidation or winding-up. Such notice shall be
delivered at least ten (10) days prior to the date therein specified, in the
case of any date referred to in the foregoing subdivisions (i) and (ii).




10.

Definitions.




As used herein, unless the context otherwise requires, the following terms have
the following respective meanings:




“Business Day” means any day other than a Saturday, Sunday or a day on which
national banks are authorized by law to close in the State of New York.





9

 




--------------------------------------------------------------------------------




 

“Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market, as reported by
Bloomberg Financial Markets, or, if the Principal Trading Market begins to
operate on an extended hours basis and does not designate the last trade price
then the last trade price of such security prior to 4:00 p.m., New York City
time, as reported by Bloomberg, Financial Markets, or if the foregoing do not
apply, the last trade price of such security in the over-the-counter market on
the electronic bulletin board for such security as reported by Bloomberg
Financial Markets, or, if no closing price is reported for such security by
Bloomberg Financial Markets, the average of the bid prices and asked prices of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC.  If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as determined by the
Company’s Board of Directors in good faith.




“Common Stock” has the meaning specified on the cover of this Warrant.




“Company” has the meaning specified on the cover of this Warrant.




“Exercise Form” means an Exercise Form in the form annexed hereto as Exhibit A.




“Exercise Price” has the meaning specified on the cover of this Warrant.




“Expiration Date” means January __, 2016; provided, however, that if such date
shall not be a Business Day, then on the next following day that is a Business
Day.




“Institutional Holder” means any holder of the Warrants that is a bank, trust
company, savings and loan association or other financial institution, any
pension plan, any pension trust, any investment company, any insurance company,
any broker or dealer, or any similar financial institution or entity, regardless
of legal form.




“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.




“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Warrant, is the OTC Bulletin Board.




“Securities Act” has the meaning specified on the cover of this Warrant, or any
similar Federal statute, and the rules and regulations of the Securities and
Exchange Commission thereunder, all as the same shall be in effect at the time.
Reference to a particular section of the Securities Act, shall include a
reference to the comparable section, if any, of any such similar Federal
statute.




“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, the
Nasdaq Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.





10

 




--------------------------------------------------------------------------------

 




“Transfer” has the meaning specified in Section 2.1.




“Transferee” has the meaning specified in Section 2.2.




“Warrantholder” has the meaning specified on the cover of this Warrant.




“Warrant Shares” has the meaning specified on the cover of this Warrant.




11.

Miscellaneous.




11.1.

Entire Agreement. This Warrant constitutes the entire agreement between the
Company and the Warrantholder with respect to the Warrants.




11.2.

Binding Effect; Benefits. This Warrant shall inure to the benefit of and shall
be binding upon the Company and the Warrantholder and their respective
successors and assigns. Nothing in this Warrant, expressed or implied, is
intended to or shall confer on any person other than the Company and the
Warrantholder, or their respective successors or assigns, any rights, remedies,
obligations or liabilities under or by reason of this Warrant.




11.3.

Section and Other Headings. The section and other headings contained in this
Warrant are for reference purposes only and shall not be deemed to be a part of
this Warrant or to affect the meaning or interpretation of this Warrant.




11.4.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder (including, without limitation, any Exercise
Notice) shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile (provided the sender receives a machine-generated
confirmation of successful transmission) at the facsimile number specified below
prior to 5:00 P.M., New York City time, on a trading day, (ii) the next trading
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified below on a day that is not a
trading day or later than 5:00 P.M., New York City time, on any trading day,
(iii) the trading day following the date of mailing, if sent by nationally
recognized overnight courier service specifying next Business Day delivery, or
(iv) upon actual receipt by the party to whom such notice is required to be
given, if by hand delivery. The address and facsimile number of a party for such
notices or communications shall be as set forth below unless changed by such
party by two (2) Business Days’ prior notice to the other party in accordance
with this Section 11.4:




(a)

if to the Company, addressed to:




CopyTele, Inc.

900 Walt Whitman Road

Melville, New York 11747

Atn: Chief Executive Officer

Facsimile: (631) 549-5974





11

 




--------------------------------------------------------------------------------

 


 

(b)

if to Warrantholder, to the address set forth in the Subscription Agreement.




11.5.

  Severability. Any term or provision of this Warrant which is invalid or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the terms and provisions of this Warrant or affecting the
validity or enforceability of any of the terms or provisions of this Warrant in
any other jurisdiction.




11.6.

  Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to such
agreements made and to be performed entirely within such State.




11.7.

  No Rights or Liabilities as Stockholder. Nothing contained in this Warrant
shall be determined as conferring upon the Warrantholder any rights as a
stockholder of the Company or as imposing any liabilities on the Warrantholder
to purchase any securities whether such liabilities are asserted by the Company
or by creditors or stockholders of the Company or otherwise.




11.8.

 Copy of Warrant. A copy of this Warrant shall be filed among the records of the
Company.




11.9.

  Exercise of Remedies. In the event that the Company shall fail to observe any
provision contained in this Warrant, the holder hereof and/or any holder of the
Common Stock issued hereunder, as the case may be, may enforce its rights
hereunder by suit in equity, by action at law, or by any other appropriate
proceedings in aid of the exercise of any power granted in this Warrant and,
without limiting the foregoing, said holder shall be entitled to the entry of a
decree for specific performance and to such other and further relief as such
court may decree.

 

*          *          *





12

 




--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.




COPYTELE, INC.







By: _______________________

Name:

 

Title:

 







Dated: January __, 2013





13

 




--------------------------------------------------------------------------------

 

 

Exhibit A




EXERCISE FORM

(To be executed upon exercise of this Warrant)




The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant, to purchase ______________ of the Warrant Shares and:




o herewith tenders payment for such Warrant Shares to the order of CopyTele,
Inc. in the amount of $____________, in accordance with the terms of this
Warrant; or




o elects the cashless exercise option to be conducted in accordance with Section
1.1(b) and the other terms of this Warrant.




The undersigned requests (a) that a certificate for such Warrant Shares be
registered in the name of the undersigned (b) if such shares shall not include
all of the shares issuable as provided in such Warrant, that a new Warrant of
like tenor and date for the balance of the shares issuable thereunder be issued
to the undersigned and (c) that such certificates and Warrant, if any, be
delivered to the undersigned’s address below.




The undersigned represents that it is acquiring such Warrant Shares for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof.




Dated:______________




Signature________________________________




____________________________

(Print Name)

____________________________

(Street Address)

____________________________

(City) (State) (Zip Code)

____________________________

Social Security or

Tax Identification Number




Signed in the presence of:




_______________________________





14

 


